CALDWELL, Circuit Judge.
For a full statement of the aceident vMdi gave rise to this suit, see opinion in case of Railway Co. v. Dye (No. 558, at the present term) 70 Fed. 24. The defendant in error, Charles Waters, was one of the section crew of which Quilliam was foreman, and was on the hand ear, and was injured in the collision between the hand car and the freight train which resulted in the death of Quilliam. We have just decided, in the case of Railway Co. v. Dye, that no recovery could be had for the death of Quilliam, on Ihe ground that the accident was brought about, in whole or in part, by Ms negligence. According to the latest judgments of the supreme court of the United States, Quilliam and Wafers were fellow servants; and the latter, therefore, cannot recover for injuries which resulted from the negligence of the section foreman. Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914; Railroad Co. v. Hambly, 154 U. S. 349, 14 Sup. Ct. 983. The judgment of the United States court in the Indian Territory is reversed, with instructions to grant a new trial.